In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1480V
                                      Filed: April 19, 2017
                                          Unpublished

****************************
ERIN MCLANE,                              *
                                          *
                     Petitioner,          *      Ruling on Entitlement (Non-Table);
                                          *      Concession; Tetanus-diphtheria-
v.                                        *      acellular pertussis (“Tdap”) Vaccine;
                                          *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                       *      Administration (“SIRVA”); Special
AND HUMAN SERVICES,                       *      Processing Unit (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Paul R. Brazil, Muller Brazil, LLP, Dresher PA, for petitioner.
Ann D. Martin, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On November 9, 2016, Erin McLane (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
suffered left shoulder injuries as a result of a tetanus-diphtheria-acellular pertussis
(“Tdap”) vaccine that she received on February 3, 2016. Pet. at 1. The case was
assigned to the Special Processing Unit (“SPU”) of the Office of Special Masters.

        On April 19, 2017, respondent filed a Rule 4(c) Report conceding that petitioner
is entitled to compensation in this case. Rule 4(c) Rep. at 1. Specifically, respondent
stated that “petitioner’s left shoulder injury is consistent with SIRVA [shoulder injury
related to vaccine administration], and that it was caused in fact by the Tdap vaccine

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
she received on February 3, 2016.” Id. at 3. Respondent “did not identify any other
causes for petitioner’s SIRVA, and records show that she suffered the sequela of her
injury for more than six months.” Id. Thus, based on the evidence submitted in this
case, “petitioner has met the statutory requirements for entitlement to compensation.”
Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                           2